Citation Nr: 0007825	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1981 to 
March 1987.  

This appeal arises from a May 1996 rating action of the 
Phoenix, Arizona, regional office (RO).  In that decision, 
the RO denied service connection for a generalized tonic 
clonic seizure disorder, asserted to be secondary to an 
in-service head injury.  


FINDING OF FACT

The veteran has been diagnosed with a generalized tonic 
clonic seizure disorder that has been implicitly linked to 
his military service by competent medical opinion.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
generalized tonic clonic seizure disorder is well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, 
for a well-grounded claim, competent evidence that the 
veteran currently has the claimed disability).  In addition, 
there must also be evidence of incurrence or aggravation of a 
disease or injury in service.  Caluza v. Brown, 7 Vet.App. 
498 (1995).  The veteran must also submit medical evidence of 
a nexus between the in-service disease or injury and current 
disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993); Layno v. Brown, 
6 Vet.App. 465, 469 (1994).  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

In support of the claim of entitlement to service connection 
for a seizure disorder, the veteran submitted a copy of a 
December 1995 letter from a private physician.  According to 
this letter, the physician evaluated the veteran for 
seizures.  The veteran reported that, in 1983 during his 
active military service, he was involved in an automobile 
accident which rendered him unconscious "for a short time."  
The veteran described "some [residual] dull constant 
headache[s]."  This letter also included references to two 
post-service seizures that the veteran had had, including one 
in 1993 and one in December 1995.  After conducting a 
neurological examination, the physician provided the 
impression of secondary generalized tonic-clonic seizures.  
Additionally, the physician expressed his opinion that the 
veteran's seizures "appear to relate to a localized probable 
glial scar in the left temporal area related to his previous 
head injury."  

Implicit in the private physician's December 1995 letter is 
that the veteran's seizure disorder is attributable to an 
in-service event, i.e., the in-service head injury reported 
by the veteran.  In short, this medical opinion provides 
evidence of current disability and nexus to military service.  
Consequently, the Board concludes that the veteran's claim of 
service connection for a seizure disorder is well grounded.  
See Caluza, supra.  


ORDER

The claim of service connection for a seizure disorder is 
well grounded; to this extent, the appeal is granted.  


REMAND

As noted above, the December 1995 medical opinion tends to 
link current seizure activity to an in-service event.  
Although this medical professional noted the results of 
testing completed earlier in December 1995 (including an 
electroencephalogram (EEG) and magnetic resonance imaging 
(MRI) of the veteran's brain), the physician did not 
specifically state that he had had access to the veteran's 
claims folder, especially pertinent medical records.  
Consequently, the physician's opinion regarding the etiology 
of the veteran's seizure disorder appears to be based on 
statements provided the veteran himself regarding his medical 
history.  

Throughout the current appeal, the veteran has contended that 
he sustained a head injury in an in-service automobile 
accident in 1983 which caused him to develop a seizure 
disorder.  See, e.g., 1997 hearing transcript (1997 T.) 
at 2-10 and 2000 hearing transcript (2000 T.) at 4-8.  Review 
of the veteran's relevant medical records is particularly 
important in this case where, despite the assertions from the 
veteran regarding the etiology of his currently diagnosed 
seizure disorder, the competent evidence of record does not 
reflect a diagnosis of such a disability until July 1993, 
more than 6 years after his separation from active military 
duty.  In fact, the veteran has conceded that he did not have 
any symptoms of a seizure disorder prior to his first seizure 
in 1993.  See 1997 T. at 5-6 and 2000 T. at 7-8.  

In this regard, the Board notes that, while the service 
medical records which have been obtained and associated with 
the claims folder reflect treatment for lacerations sustained 
to the veteran's right hand and right middle finger as a 
result of a 1983 automobile accident, the pertinent treatment 
reports are negative for complaints of, treatment for, or 
findings of a seizure disorder, or a head injury, resulting 
from this car accident.  In fact, an examination conducted 
during the February to March 1983 hospitalization 
specifically showed that, other than the neurological damage 
to the veteran's right hand and finger, his neurological 
status was intact.  

Although an October 1984 service medical record reflects 
treatment that the veteran received for blunt head trauma 
after he walked into a ladder, a complete neurological 
examination which was conducted at that time was normal.  
Moreover, the separation examination, which was conducted in 
March 1987, also specifically demonstrated that the veteran's 
neurological system was normal.  According to post-service 
medical records, the veteran sustained a grand mal seizure in 
July 1993 and a second seizure in December 1995.  

Although a physician has recently provided an opinion of a 
relationship between the veteran's seizure disorder and his 
active military service, the evidence described above raises 
certain questions regarding the bases for such a conclusion, 
especially in light of the absence of a diagnosis of such a 
disorder until more than 6 years after the veteran's 
separation from active duty and more than 10 years after the 
in-service automobile accident.  Consequently, the medical 
opinion that the veteran has a seizure disorder as a result 
of an in-service head injury appears to have been based 
solely upon the veteran's own reports of in-service events, 
without consideration of other relevant evidence which might 
suggest otherwise.  In order to obtain an opinion as to the 
onset of the veteran's generalized tonic clonic seizure 
disorder which is founded on a review of all the evidence of 
record, a remand is required.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should assist the veteran 
as necessary in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA neurologic evaluation to 
determine the etiology of a generalized 
tonic clonic seizure disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
After reviewing the file and obtaining a 
detailed history from the veteran, the 
examiner should provide an opinion as to 
the medical probabilities that any 
seizure disorder is attributable to the 
veteran's service (e.g., to in-service 
events such as a head injury).  Any 
opinion provided should be explained in 
light of the opinion already of record 
that the veteran's generalized tonic 
clonic seizure disorder is the result of 
an in-service head injury.  A complete 
rationale should be provided for all 
opinions reached.  

3.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for a seizure 
disorder.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



